DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1, 3, 4, and 6-15 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various speaker diaphragms, for example: Cheng et al. (US 2019/0149924), Yuen (US 2016/0330549), Jin et al. (US 9,438,997), Ono et al. (US 7,631,723), and De La Nouvelle et al. (US 2009/0060255). However the prior arts of record lack “at least one intermediate layer located between the two surface layers, at least one of the surface layers comprising a thermoplastic polyester elastomer film layer, the at least one intermediate layer comprising an adhesive layer, wherein the plastic polyester elastomer is a copolymer composed of a hard segment A of polyester and a soft segment B of polyether or aliphatic polyester, and the hard segment A of polyester has a mass percentage of 10-95%, wherein the thermoplastic polyester elastomer film layer has a thickness of 5µm -40 µm, and the adhesive laver has a thickness of 1µm -40 µm, and the thermoplastic polyester elastomer film layer has Young's modulus of 1 MPa -1000 MPa" as required by claim 1, when combined with all the limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651